DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,510,699) in view of Meeks (US 7,997,439) further in view of Colonna (US 7,288,745).
Regarding claims 1 and 8-9, Miller (figs. 11-13) discloses a decorative holder 300 for foodstuff trays, tins, and pans, comprising: 
a receptacle 310 having a generally horizontal bottom wall 312 and a continuous upwardly extending wall 314; 
a lid 330 coupled to the receptacle, the lid having a peripheral wall defining a central opening providing access to an interior region of the decorative holder when disposed atop the receptacle 310; and 
a cover 340 detachably coupled to the lid 330, such that the lid 330 and the cover 340 are openable together as a unit to onen and close access to the interior region of the decorative holder, the cover 340 having a generally planar upper surface 342; 
wherein the receptacle 310 and the lid 330 are configured to hold and generally encapsulate a foodstuff tray, tin, or pan 320 therebetween; and 
Miller fails to disclose:
the lid 330 being hingably coupled to the receptacle;
and wherein the peripheral wall of the lid 330 and the peripheral engaging wall of the cover 340 are generally parallel and configured to engage each other when the cover is coupled to the lid; 
wherein the peripheral wall of the lid and the peripheral engaging wall of the cover are configured to connect together via snap fit engagement; and   
wherein the lid further comprises a snap-fit latch configured to provide a releasable catch for the lid to the receptacle.  
However, Meeks teaches an end lid 2819 being pivotally attached to an end of a receptacle 2817 via a hinge (fig. 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have attached the lid and receptacle of Miller via a hinge, for the predictable result of allowing a user to store the receptacle and the lid together at all times to prevent misplacement; and for the propose of supporting the tin 320 or container, as taught by Meeks in col. 11, lines 5-10 and as admitted by applicant in on page 7 paragraph 2 of the remarks filed on 6/6/22.  
Further, Colonna teaches a cover 97 attached to an element or lid 95, wherein the peripheral wall of the lid 95 and the peripheral engaging wall of the cover 340 are generally parallel and configured to engage each other when the cover is coupled to the lid; wherein the peripheral wall of the lid and the peripheral engaging wall of the cover are configured to connect together via snap fit engagement; and wherein the lid further comprises a snap-fit latch configured to provide a releasable catch for the lid to the receptacle.  
It would have been obvious to one of ordinary skill in the art to have engaged the lid and cover of the modified miller via a peripheral engaging wall, as taught by Colonna since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding claim 4, the Miller further discloses the receptacle 310 further including a non-skid bottom comprising a ridge extending from the bottom wall 312 (figs. 20-21).  
Regarding the shape of the ridge, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Regarding claim 21, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,510,699) in view of Meeks (US 7,997,439) and Colonna (US 7,288,745) as applied to claim 1 above, further in view of McClure (US 5,307,647).
Regarding claim 2, the modified Miller discloses all elements of the claimed invention as applied to claim 10 above, but fails to disclose a spacer block provided between an interior surface of the bottom wall of the receptacle and a bottom surface of the food stuff tray, tin, or pan such that a layer of air comprising a majority of a surface area of the bottom wall of the receptacle is formed between the interior surface of the bottom wall of the receptacle and a bottom surface of the foodstuff tray, tin, or pan.  
However, McClure teaches an insulative spacer 36 being disposed on the bottom of a receptacle (fig.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the modified device of Miller, an insulative spacer, as taught by McClure for the predictable result of maintaining the temperature of the food to be served. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 3, McClure further teaches the spacer block 36 being removable (fig. 2 and col. 4, lines 30-33).  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,510,699) in view of Meeks (US 7,997,439) and Colonna (US 7,288,745) as applied to claim 1 above, further in view of Berge (US D722,465).
Regarding claim 5, the modified Miller discloses all elements of the claimed invention except for the lid further comprising an exterior surface that slopes downwardly from an inner edge to an outer edge, and wherein the inner edge is the highest point of the exterior surface.
Berge teaches a container having a lid and a cover wherein the lid has an exterior surface that slops downwardly from an inner edge to an outer edge (fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the exterior surface 344, 345, of the modified Miller on the lid 330 of Miller, as taught by Berge, for the predictable result of increasing to volume of container even when the lid is open.
Regarding claims 6-7, Colonna further teaches the inner edge of the lid being positioned inwardly relative to the upwardly extending wall of the receptacle; and
at least a portion of the upper surface of the cover extends outwardly over the inner edge of the lid when the cover is coupled to the lid (fig. 9).

Claims 10-11, 14-15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,510,699) in view of Meeks (US 7,997,439) further in view of Berge (US D722,465).
Regarding claim 10, Miller (figs. 11-13) discloses a decorative holder 300 for foodstuff trays, tins, and pans, comprising: 
a receptacle 310 having a generally horizontal bottom wall 312 and a contiguous upwardly extending wall 314; and 
a lid 330 that is coupled to the receptacle 310, the lid 330 defining a central opening providing access to an interior region of the decorative holder 300 when disposed atop the receptacle 310; 
wherein the receptacle 310 and the lid 330 are configured to hold and generally encapsulate a foodstuff tray, tin, or pan 320 therebetween; and Reply to Office Action of March 3, 2022
wherein the lid 330 comprises an exterior surface that extends continuously from an inner edge to an outer edge.
Miller fails to disclose the lid 330 being hingably coupled to the receptacle; and
the exterior surface of the lid 330 sloping downwardly from an inner edge to an outer edge, wherein the inner edge is the highest point of the exterior surface and the outer edge is the lowest point of the exterior surface.
However, Meeks teaches an end lid 2819 being pivotally attached to an end of a receptacle 2817 via a hinge (fig. 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have attached the lid and receptacle of Miller via a hinge, for the predictable result of allowing a user to store the receptacle and the lid together.
Further, Berge teaches a container having a lid and a cover wherein the lid has an exterior surface that slops downwardly from an inner edge to an outer edge (fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the exterior surface 344, 345, of the modified Miller on the lid 330 of Miller, as taught by Berge, for the predictable result of increasing to volume of container.
Regarding claim 11, the modified Miller further discloses the inner edge of the lid being positioned inwardly relative to the upwardly extending wall of the receptacle 310 (fig. 11 of Miller).
Regarding claim 14, the Miller further discloses the receptacle 310 further including a non-skid bottom comprising a ridge extending from the bottom wall 312 (figs. 20-21).  
Regarding the shape of the ridge, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Regarding claim 15, Miller further discloses a cover 340 that is detachably coupled to the lid 330 (fig. 11).
  Regarding claim 20, Miller further discloses the lid 330 further comprises a snap-fit latch 336 configured to provide a releasable catch for the lid 330 to the receptacle 310 (fig. 20 and col. 13, lines 3-10).
Regarding claim 22, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,510,699) in view of Meeks (US 7,997,439) and Berge (US D722,465) as applied to claim 10 above, further in view of McClure (US 5,307,647).
Regarding claim 12, the modified Miller discloses all elements of the claimed invention as applied to claim 10 above, but fails to disclose a spacer block provided between an interior surface of the bottom wall of the receptacle and a bottom surface of the food stuff tray, tin, or pan such that a layer of air comprising a majority of a surface area of the bottom wall of the receptacle is formed between the interior surface of the bottom wall of the receptacle and a bottom surface of the foodstuff tray, tin, or pan.  
However, McClure teaches an insulative spacer 36 being disposed on the bottom of a receptacle (fig.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the modified device of Miller, an insulative spacer, as taught by McClure for the predictable result of maintaining the temperature of the food to be served. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 13, McClure further teaches the spacer block 36 being removable (fig. 2 and col. 4, lines 30-33).  

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,510,699) in view of Meeks (US 7,997,439) and Berge (US D722,465) as applied to claim 15 above, further in view of Colonna (US 7,288,745).
Regarding claims 16-19, Miller further discloses the cover 340 comprises a generally planar upper surface 342 (fig. 12). However, the modified Miller fails to disclose:
the cover comprising a peripheral engaging wall that extends generally orthogonally from the upper surface 342;
the inner edge of the lid is configured to engage a region in which the upper surface intersects with the peripheral engaging wall of the cover when the cover is coupled to the lid;
wherein the inner edge of the lid is configured to connect together with the region in which the upper surface intersects with the peripheral engaging wall of the cover via snap fit engagement; and 
wherein at least a portion of the upper surface of the cover extends outwardly over the inner edge of the lid when the cover is coupled to the lid.  
However, Colonna teaches a cover 97 attached to an element or lid 95 
the cover comprising a peripheral engaging wall 101 that extends generally orthogonally from an upper surface;
the inner edge of the lid 95 configured to engage a region in which the upper surface intersects with the peripheral engaging wall 101of the cover when the cover is coupled to the lid 95;
wherein the inner edge of the lid 95 is configured to connect together with the region in which the upper surface intersects with the peripheral engaging wall of the cover via snap fit engagement; and 
wherein at least a portion 99 of the upper surface of the cover extends outwardly over the inner edge of the lid when the cover is coupled to the lid (fig. 9).
It would have been obvious to one of ordinary skill in the art to have engaged the lid and cover of the modified miller via a peripheral engaging wall, as taught by Colonna since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Miller and Meeks references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the two references is to allow a user to store the receptacle and the lid together at all times to prevent misplacement; and for the propose of supporting the tin 320 or container, as taught by Meeks in col. 11, lines 5-10 and as admitted by applicant in on page 7 paragraph 2 of the remarks filed on 6/6/22.  
In response to applicant's arguments against the Berg reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s arguments of claims 2 and 12, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, applicant argues that the “frictional engagement” of Miller is not the same as a “snap-fit latch element”. Contrary to applicant’s argument, the engagement of Miller is considered to be a snap-fit engagement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735